JUSTICE HEIPLE delivered the opinion of the court: The State appeals from a circuit court order, contending that the trial court erred in failing to impose on the defendant, Michael Ullrich, the statutorily mandated fine pursuant to section 15 — 113 of the Illinois Vehicle Code (the Vehicle Code) (Ill. Rev. Stat. 1985, ch. 951/2, par. 15 — 113). We affirm.  Mr. Ullrich has not submitted an appellee’s brief. Nevertheless, where the record is simple and the court of review can easily decide the disputed errors without an appellee’s brief, the reviewing court may decide the merits of the appeal. First Capitol Mortgage Corp. v. Talandis Construction Corp. (1976), 63 Ill. 2d 128, 345 N.E.2d 493. The facts are not in dispute. Mr. Ullrich was charged with the offense of operating an overweight vehicle on an elevated structure (Ill. Rev. Stat. 1985, ch. 95V2, par. 15 — 111(h)). The court accepted his blind plea stipulating to the facts alleged. In sentencing, the State informed the trial court that the statutorily mandated fine under section 15 — 113 of the Vehicle Code, plus costs, amounted to $6,385. The court entered a judgment of conviction. In setting the amount of the fine, the court indicated that because Mr. Ullrich did not appear to have the resources to pay the amount called for by the statute, it would fine him only $200. The court later reduced the fine to $100, the amount posted as bond. On appeal, the State contends that the trial court abused its discretion in sentencing. According to the State, the court had no authority to impose a fine less than that required by section 15 — 113 of the Vehicle Code. In support thereof, the State cites People ex rel. Ward v. Salter (1963), 28 Ill. 2d 612, 192 N.E.2d 882, a case directly on point. In Salter, the court held that the amount of the fine to be imposed under section 15 — 113 was mandatory. We find that a subsequent statutory enactment calls into question the continued validity of the holding in Salter. In 1973 the legislature enacted section 5 — 9—1(d) of the Unified Code of Corrections (the Corrections Code) (Ill. Rev. Stat. 1985, ch. 38, par. 1005 — 9—1(d)). Section 5 — 9—1(d) requires that in determining the amount of a fine, the court must consider the offender’s financial resources and his future ability to pay.  An implied amendment arises out of the inconsistency between two statutes. (Maiter v. Chicago Board of Education (1980), 82 Ill. 2d 373, 415 N.E.2d 1034.) While implied amendments are not generally favored, a court will find that a later statute effects an amendment to an earlier statute when the two statutes are so inconsistent that they cannot co-exist. Village of Monsanto v. Touchette (1965), 63 Ill. App. 2d 390, 211 N.E.2d 471.  Section 15 — 113(a) of the Vehicle Code establishes a schedule of mandatory fines. Strict imposition of these fines would be inconsistent with the dictates of section 5 — 9—1(d) of the Corrections Code, which requires the trial court to consider the offender’s financial situation in determining the amount of the fine to be imposed. In order for the two statutes to co-exist, we construe section 5 — 9—1(d) of the Corrections Code as effecting an amendment to the strict application of section 15 — 113(a) of the Vehicle Code. Accordingly, the mandatory fine schedule contained in section 15 — 113(a) of the Vehicle Code is subject to the overriding sentencing principles set out in section 5— 9 — 1(d) of the Corrections Code. We note that the 1983 amendment to section 15 — 113 in essence only updated the schedule of fines and inconsequentially changed the wording of the statute. Ill. Ann. Stat., ch. 951/2, par. 15 — 113, at 99 (Smith-Hurd 1988 Supp.).  For the foregoing reasons, we find that the trial court did not abuse its discretion by considering Mr. Ullrich’s financial resources when the court determined the amount of his fine. Therefore, the judgment of the circuit court of Will County is affirmed. Affirmed.